                IN THE DISTRICT COURT OF THE UNITED STATES
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:17-CV-733-GCM

SNEED, PLLC,                           )
                             Plaintiff,)
                                       )
            v.                         )                        ORDER
                                       )
GEA, INC.; LESLIE PAUL FARKAS;         )
VALARIA DEVINE: AND                    )
SSSV4 L.P.,                            )
                        Defendants.    )
_______________________________________)

        This matter is before the Court on its own motion. Pursuant to a discovery conference
conducted telephonically, the Court hereby STAYS discovery in this case pending the parties’
report to the Court regarding their availability for trial in February.
        IT IS SO ORDERED.

                                    Signed: December 17, 2018
